Citation Nr: 1140412	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected residuals of a left Achilles tendon rupture.

4.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected residuals of a left Achilles tendon rupture.

5.  Entitlement to service connection for a back disability, claimed as secondary to service-connected residuals of a left Achilles tendon rupture.

6.  Entitlement to service connection for right Achilles tendonitis.

7.  Entitlement to service connection for asthma/respiratory problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to July 1995 and from January 2003 to June 2004; he had additional service with the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 and July 2006 rating decisions in which the RO, in pertinent part, denied the Veteran's service-connection claims for the above listed disabilities.  A notice of disagreement was received in January 2007, a statement of the case (SOC) was issued in August 2007, and a substantive appeal was received in September 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Initially, the Board notes that, after the case was certified to Board, additional evidence was received in 2010 without a waiver of initial RO consideration.  As such, under 38 C.F.R. § 19.31 (2011), the case must be returned for the issuance of a supplemental SOC (SSOC).

Psychiatric Disorder

With regard to the claim for entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran has been assessed with PTSD, major depressive disorder, and alcohol abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, although a January 2005 VA PTSD examining psychologist based a diagnosis of PTSD on the Veteran's report of being "fired on all the time while in Iraq and his description of seeing a burned dead American soldier.  Neither the latter stressor, nor any other stressor has been verified.  Moreover, there is no nexus opinion with regard to his depressive disorder.  In January 2007, after the RO's July 2006 formal findings of a lack of information required to verify the Veteran's claimed stressors, the Veteran supplied a very detailed exposition of stressors, along with statements from three comrades who served with him in Iraq.  The Board believes that the Veteran has provided sufficient detailed information to allow for an attempt to verify many of the Veteran's stressor incidents.  Therefore, in order to afford the Veteran every consideration with his appeal, VA should take appropriate action and contact the U. S. Joint Services Records Research Center (JSRRC) to request verification of the claimed stressors.  

Further, the Board notes that, during the course of the appeal, there has been an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred, if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Here, the Board notes that, on a December 2004 post-deployment questionnaire, he indicated that he saw wounded, killed or dead coalition and enemy soldiers and that, during his deployment, he felt in great danger of being killed.  

In light of the amended 38 C.F.R. § 3.304(f)(3), the Board finds that another VA examination is warranted to determine if the Veteran has PTSD or any other psychiatric disorder that is attributed to service.

Asthma/Respiratory Problems

Further, on the Veteran's August 1992 enlistment examination report, the examiner annotated "asthma 0" on the report of medical history portion.  Later, during the Veteran's first period of service, service treatment records show that the Veteran was treated for complaints of shortness of breath of three days' duration and that he had given a history of asthma as a child in April 1995.  In response to a December 2004 post-deployment questionnaire, the Veteran indicated that he was exposed to smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, solvents, industrial pollution, sand/dust, and pigeon feces while deployed.  

At a January 2005 VA general medical examination, the Veteran reported that in October/November 2003 into early 2004, while in Iraq, he cleaned abandoned warehouses which were contaminated by avian detritus from which he developed asthma which had not been evaluated nor treated other than having taken over-the-counter bronchodilators in service.  Cardiorespiratory system review reflected the above asthma without a childhood history.  The Veteran also indicated that he had distinct exertional asthma but otherwise was totally asymptomatic, adding that there had been no prior history of asthma before the contamination while in Iraq.  On examination, the nose has hypertrophic rhinitis.  The diagnoses included chronic exercise-induced asthma, complicated or aggravated by an exertional asthma responsive to over-the-counter bronchodilators.  

On a January 2005 pre-deployment medical screen questionnaire the Veteran circled "no" in response to the question: "Have you been diagnosed with Asthma?"  VA treatment records reflect that the Veteran had undergone pulmonary function testing (PFT) on March 4, 2005; however the results are not associated with the claims file.  On a May 2006 Army National Guard report of medical examination showing normal clinical findings for the nose, sinuses, lungs and chest, the Veteran complained of shortness of breath for "11 months last PFT."  On an accompanying report of medical history, the Veteran checked "yes" in response to "asthma or any breathing problems related to exercise, weather, pollen, etc.," "Shortness of breath," and "Wheezing or problems with wheezing."  The examiner annotated breathing "issues from Iraq currently going through disability rating was exposed to asbestos."  Thus, given that the Veteran has a current diagnosis of exercise-induced asthma while in service, the Board finds that a VA examination and opinion is necessary to determine the nature, extent and etiology of any currently manifested respiratory problems in order to meet the requirements of 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion should specifically address whether the Veteran's asthma existed prior to either of his two periods of active duty and was aggravated during service beyond the natural progression of the disorder.  On remand, the Veteran should be provided with appropriate VCAA notice with regard to disabilities that preexisted service.

Other Issues on Appeal

The Veteran contends that the other claimed disabilities are secondary to his service-connected residuals of a left Achilles tendon rupture.  In this regard, the Board notes that, on a January 2005 initial medical review-annual medical certificate, the examiner noted that the Veteran complained of problems with his right Achilles tendon and that the Veteran needed further orthopedic evaluation of both Achilles tendons, for which he was placed on a temporary profile for the lower extremities until evaluation completed by VA.  On a May 2006 Army National Guard report of medical examination showing normal clinical findings for the lower extremities, spine and other musculoskeletal system, the Veteran complained of pain and decreased range of motion in both ankles.  On an accompanying report of medical history, the Veteran checked "yes" in response to "Recurrent back pain or any back problem," "Swollen or painful joint(s)," and "Knee trouble," and "Any knee or foot surgery."  The examiner annotated: "Knee problems from Iraq - Ruptured Achilles tendon (left) Apr. 03 - Tendonitis both ankles," "Advised of possible surgery on right ankle" and "MRI back and ankles Feb. 06."

At a January 2005 VA general medical examination, the Veteran reported that, following surgery on his left Achilles tendon, he had developed compensatory protracted tendinitis of the right Achilles tendon with pain of 10/10, pain in both knees and severe lumbosacral pain without radiation.  Diagnoses included right Achilles tendon tendinitis, compensatory; bilateral medial meniscal tears, and lumbosacral strain.  X-rays of both knees, both ankles and the lumbosacral spine performed on February 23, 2005 are not associated with the claims file.  During a February 2005 VA joints examination, the Veteran reported the onset of bilateral knee problems when he got off crutches following surgery on his left Achilles tendon; that his knees hurt daily and occasionally, about once a month, swell, pop, and give way.  He claimed that his low back symptoms began in 2004 due to bouncing around in the back of trucks with his gear on and that it hurts daily.  The diagnoses included thoracolumbar strain and bilateral knee strain.  In a statement later the same month, the Veteran stated that the VA examiner had refused to examine his right Achilles tendon.  In an addendum dated February 27, 2005, the VA joints examiner opined that neither the Veteran's bilateral knee condition nor any current low back condition was caused by or related to or the result of the Veteran's status post left Achilles tendon rupture, noting that biomechanically, there was only a minimal limp present on the left, which would not lead to these conditions.  This examiner did not discuss whether the Veteran's service-connected left Achilles tendon disability had aggravated these claimed conditions or whether they are directly related to active duty service.  Such an opinion should be obtained on remand.

The Board notes that, with respect to the issue of service connection on a secondary basis, it appears that the Veteran has not received adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that the various VCAA letters sent to the Veteran concerned what information and evidence was necessary to warrant entitlement to service connection under a direct theory of entitlement.  However, none of them clearly set forth the type of information and evidence necessary to warrant entitlement to service connection under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310 (2011).  On remand, the Veteran should be provided with appropriate VCAA notice. 

Lastly, it appears that some service treatment records are missing and that only a select few VA treatment records have been associated with the record.  On remand, outstanding service treatment records and VA medical records should be obtained, since June 2004.  This is particularly so here where results of x-rays taken in February 2005 and of PFTs performed in March 2005 and Army National Guard MRI results from February 2006 are not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of service connection for asthma/respiratory problems, for right Achilles tendonitis and for bilateral knee and back disabilities, the AMC/RO should furnish the Veteran with an appropriate VCAA letter.  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate a claim for disabilities that preexisted active duty and on a direct basis, a presumptive basis, and on a secondary basis.  The Veteran should also be advised to submit any pertinent evidence in his possession.  

2.  Appropriate action should be taken to request outstanding Army National Guard service treatment records since June 2004, to include the results of MRIs performed in February 2006, from the National Personnel Records Center (NPRC) and any other appropriate records depository. 

3.  Appropriate action should be taken to obtain copies of all VA treatment records for the Veteran from the Phoenix VA Medical Center since June 2004 to the present, to include x-rays taken in February 2005 and PFT performed in March 2005. 

4.  The AMC/RO should take appropriate action to contact the JSRRC to request verification of the stressors claimed in a VA Form 21-0781 dated January 31, 2007, to include mortar attacks on Camp El Taji in October 2003 and March 2004 and IEDs explosions in December 2003, January 2004 and March 2004.  Further, the AMC/RO should take any further appropriate steps deemed necessary to verify these stressors.

5.  After completion of 1, 2, 3 and 4 above, to the extent possible, the Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  Special psychological testing for PTSD should be conducted if deemed medically appropriate.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by either of the Veteran's two periods of active duty service or any incident therein?  If so, please clearly identify such current psychiatric disorder(s).

     b)  If a diagnosis of PTSD is warranted, the examiner should offer an opinion as to whether it is related to any verified stressor(s) and/or to the Veteran's fear of in-service hostile military or terrorist activity.

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

6.  After completion of 1, 2, 3 and 4 above, to the extent possible, the Veteran should be scheduled for a VA respiratory examination by an appropriate examiner to determine the nature, extent and etiology of any disability currently manifested by asthma or breathing problems.  The claims file must be made available to the examiner for review.  

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current respiratory disorder(s) was/were manifested during or otherwise caused by either of the Veteran's two periods of active duty service or any incident therein, to include exposure to asbestos or any biological or chemical agents?  If so, please clearly identify such current respiratory disorder(s)?

     b)  If any diagnosed respiratory disorder, to include asthma, preexisted service, was there any increase in severity during either of the Veteran's two periods of active duty service beyond the natural progression of the disorder?

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

7.  After completion of 1, 2, 3 and 4 above, to the extent possible, the Veteran should be scheduled for an appropriate VA examination by an appropriate examiner  to determine the nature, extent and etiology of any right Achilles tendon, bilateral knee and back disability.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should then clearly delineate all current disabilities, if any, of the right Achilles tendon, of either knee and of the back.  The examiner should respond to the following:

    a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current disability(ies) of the right Achilles tendon, of either knee and of the back was/were manifested during or otherwise caused by either of the Veteran's two periods of active duty service or any incident therein?  If so, please clearly identify such current disability(ies).

     b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current disability(ies) of the right Achilles tendon, of either knee and of the back are proximately due to, or caused by, residuals of a left Achilles tendon rupture? 

     c)  Is it at least as likely as not that any current disability(ies) of the right Achilles tendon, of either knee and of the back have been aggravated by residuals of a left Achilles tendon rupture? 

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

8.  After completion of the above, and any additional development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an SSOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


